UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (91.8%) (a) Shares Value Aerospace and defense (4.2%) Boeing Co. (The) 655 $59,874 General Dynamics Corp. 878 64,937 Honeywell International, Inc. 1,891 139,064 L-3 Communications Holdings, Inc. 347 28,194 Lockheed Martin Corp. 415 41,122 Northrop Grumman Corp. 737 55,820 Raytheon Co. 959 58,863 Rockwell Collins, Inc. 375 23,595 United Technologies Corp. 605 55,230 Air freight and logistics (1.5%) C.H. Robinson Worldwide, Inc. 527 31,299 United Parcel Service, Inc. Class B 1,749 150,134 Airlines (0.4%) Copa Holdings SA Class A (Panama) 140 17,581 Southwest Airlines Co. 2,698 36,963 Beverages (1.0%) Coca-Cola Co. (The) 703 29,758 PepsiCo, Inc. 1,215 100,201 Biotechnology (0.9%) Amgen, Inc. 1,107 115,360 Capital markets (1.9%) BlackRock, Inc. 192 51,168 Northern Trust Corp. 1,460 78,723 T. Rowe Price Group, Inc. 1,519 110,128 Chemicals (2.7%) Ecolab, Inc. 1,242 105,098 International Flavors & Fragrances, Inc. 523 40,370 PPG Industries, Inc. 613 90,197 Sherwin-Williams Co. (The) 451 82,583 Sigma-Aldrich Corp. 312 24,551 Commercial banks (1.7%) Bank of Hawaii Corp. 1,504 71,726 Cullen/Frost Bankers, Inc. 1,597 96,475 Wells Fargo & Co. 1,176 44,664 Communications equipment (0.7%) Harris Corp. 514 23,747 Motorola Solutions, Inc. 1,205 68,926 Computers and peripherals (3.2%) Apple, Inc. 915 405,116 Consumer finance (1.6%) American Express Co. 1,054 72,104 Discover Financial Services 2,965 129,689 Containers and packaging (0.9%) Ball Corp. 969 42,752 Bemis Co., Inc. 709 27,899 Packaging Corp. of America 786 37,382 Diversified financial services (1.4%) IntercontinentalExchange, Inc. (NON) 491 79,999 JPMorgan Chase & Co. 890 43,619 McGraw-Hill Cos., Inc. (The) 900 48,699 Diversified telecommunication services (2.8%) AT&T, Inc. 2,881 107,922 CenturyLink, Inc. 1,185 44,520 Verizon Communications, Inc. 3,572 192,567 Electric utilities (0.4%) Pinnacle West Capital Corp. 852 51,887 Electrical equipment (0.3%) Roper Industries, Inc. 318 38,049 Energy equipment and services (0.5%) Diamond Offshore Drilling, Inc. 413 28,538 Oceaneering International, Inc. 482 33,822 Food and staples retail (0.1%) Wal-Mart Stores, Inc. 129 10,026 Food products (3.3%) General Mills, Inc. 2,327 117,327 H.J. Heinz Co. 1,281 92,770 Hershey Co. (The) 742 66,157 JM Smucker Co. (The) 353 36,440 Kellogg Co. 1,067 69,398 Kraft Foods Group, Inc. 692 35,631 Health-care equipment and supplies (1.4%) Abbott Laboratories 2,088 77,089 Becton, Dickinson and Co. 548 51,676 C.R. Bard, Inc. 483 47,991 Health-care providers and services (2.9%) AmerisourceBergen Corp. 1,406 76,093 Cardinal Health, Inc. 1,790 79,154 Henry Schein, Inc. (NON) 535 48,364 McKesson Corp. 1,104 116,825 Quest Diagnostics, Inc. 887 49,965 Hotels, restaurants, and leisure (1.7%) Dunkin' Brands Group, Inc. 390 15,136 McDonald's Corp. 569 58,118 Panera Bread Co. Class A (NON) 131 23,217 Starbucks Corp. 1,927 117,239 Household products (2.9%) Church & Dwight Co., Inc. 551 35,203 Colgate-Palmolive Co. 1,031 123,112 Kimberly-Clark Corp. 1,306 134,766 Procter & Gamble Co. (The) 855 65,638 Industrial conglomerates (2.6%) 3M Co. 1,619 169,525 Danaher Corp. 1,547 94,274 General Electric Co. 2,782 62,011 Insurance (4.2%) Alleghany Corp. (NON) 148 58,274 Allied World Assurance Co. Holdings AG 390 35,416 Arch Capital Group, Ltd. (NON) 680 36,081 Arthur J Gallagher & Co. 1,132 48,053 Berkshire Hathaway, Inc. Class B (NON) 387 41,146 Chubb Corp. (The) 1,173 103,306 Everest Re Group, Ltd. 467 63,040 PartnerRe, Ltd. 588 55,472 RenaissanceRe Holdings, Ltd. 516 48,447 Validus Holdings, Ltd. 1,064 41,081 Internet and catalog retail (2.1%) Amazon.com, Inc. (NON) 677 171,829 Priceline.com, Inc. (NON) 136 94,655 Internet software and services (1.8%) Google, Inc. Class A (NON) 218 179,756 IAC/InterActiveCorp. 1,079 50,789 IT Services (5.7%) IBM Corp. 1,479 299,557 MasterCard, Inc. Class A 341 188,549 Paychex, Inc. 2,097 76,352 Visa, Inc. Class A 881 148,413 Media (2.5%) Omnicom Group, Inc. 903 53,972 Scripps Networks Interactive Class A 373 24,834 Time Warner, Inc. 2,411 144,130 Viacom, Inc. Class B 1,454 93,041 Multi-utilities (2.2%) Consolidated Edison, Inc. 1,737 110,560 DTE Energy Co. 1,383 100,793 SCANA Corp. 1,145 62,059 Multiline retail (2.0%) Dillards, Inc. Class A 432 35,601 Dollar General Corp. (NON) 702 36,567 Dollar Tree, Inc. (NON) 828 39,380 Macy's, Inc. 539 24,039 Target Corp. 1,666 117,553 Oil, gas, and consumable fuels (8.4%) Chevron Corp. 2,491 303,927 ConocoPhillips 1,237 74,777 EQT Corp. 525 39,438 Exxon Mobil Corp. 4,680 416,473 Kinder Morgan, Inc. 1,293 50,556 Noble Energy, Inc. 299 33,874 Phillips 66 1,341 81,734 Spectra Energy Corp. 1,669 52,624 Pharmaceuticals (6.5%) AbbVie, Inc. 2,131 98,133 Bristol-Myers Squibb Co. 2,443 97,036 Eli Lilly & Co. 1,468 81,298 Johnson & Johnson 866 73,809 Merck & Co., Inc. 3,924 184,428 Perrigo Co. 173 20,658 Pfizer, Inc. 9,144 265,816 Professional services (0.6%) Equifax, Inc. 426 26,071 Towers Watson & Co. Class A 249 18,157 Verisk Analytics, Inc. Class A (NON) 516 31,626 Real estate investment trusts (REITs) (3.2%) Essex Property Trust, Inc. (R) 140 21,987 Federal Realty Investment Trust (R) 217 25,391 Health Care REIT, Inc. (R) 733 54,953 Public Storage (R) 398 65,670 Rayonier, Inc. (R) 438 26,026 Simon Property Group, Inc. (R) 709 126,252 Tanger Factory Outlet Centers (R) 371 13,772 Ventas, Inc. (R) 818 65,137 Road and rail (0.2%) J. B. Hunt Transport Services, Inc. 341 24,235 Semiconductors and semiconductor equipment (3.1%) Analog Devices, Inc. 1,432 62,994 Avago Technologies, Ltd. 1,443 46,118 Linear Technology Corp. 1,438 52,487 Maxim Integrated Products, Inc. 1,748 54,066 Texas Instruments, Inc. 3,285 118,950 Xilinx, Inc. 1,517 57,509 Software (1.4%) Intuit, Inc. 1,495 89,162 Microsoft Corp. 2,610 86,391 Specialty retail (3.4%) Advance Auto Parts, Inc. 302 25,332 AutoZone, Inc. (NON) 124 50,727 Home Depot, Inc. (The) 2,754 202,006 O'Reilly Automotive, Inc. (NON) 406 43,572 PetSmart, Inc. 419 28,593 Ross Stores, Inc. 693 45,787 Tractor Supply Co. 285 30,543 Thrifts and mortgage finance (0.9%) People's United Financial, Inc. 8,959 117,900 Tobacco (2.3%) Altria Group, Inc. 3,436 125,448 Philip Morris International, Inc. 937 89,568 Reynolds American, Inc. 1,431 67,858 Trading companies and distributors (0.1%) MSC Industrial Direct Co., Inc. Class A 192 15,130 Wireless telecommunication services (0.2%) SBA Communications Corp. Class A (NON) 318 25,119 Total common stocks (cost $11,344,299) PURCHASED EQUITY OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-14/$133.00 $6,574 $20,461 SPDR S&P rust (Put) Mar-14/130.00 6,574 15,976 SPDR S&P rust (Put) Feb-14/130.00 6,574 13,444 SPDR S&P rust (Put) Jan-14/125.00 6,574 8,376 SPDR S&P rust (Put) Dec-13/120.00 6,574 5,351 SPDR S&P rust (Put) Nov-13/115.00 6,574 2,893 SPDR S&P rust (Put) Oct-13/123.00 6,574 3,603 SPDR S&P rust (Put) Sep-13/125.00 6,574 2,940 SPDR S&P rust (Put) Aug-13/115.00 6,574 870 SPDR S&P rust (Put) Jul-13/115.00 6,574 394 SPDR S&P rust (Put) Jun-13/110.00 6,574 78 SPDR S&P rust (Put) May-13/108.00 6,574 2 Total purchased equity options outstanding (cost $109,421) INVESTMENT COMPANIES (0.3%) (a) Shares Value Ares Capital Corp. 2,103 $38,190 Total investment Companies (cost $37,881) SHORT-TERM INVESTMENTS (35.8%) (a) Shares Value Putnam Short Term Investment Fund 0.04% (AFF) 4,504,047 $4,504,047 Total short-term investments (cost $4,504,047) TOTAL INVESTMENTS Total investments (cost $15,995,648) (b) WRITTEN EQUITY OPTIONS OUTSTANDING at 4/30/13 (premiums $25,156) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-13/$160.00 $27,348 $37,820 SPDR S&P rust (Call) May-13/161.00 27,348 24,613 SPDR S&P rust (Call) May-13/162.00 24,300 13,122 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG 6,277 $— 3/18/14 (3 month USD-LIBOR-BBA) A basket (DBPTNLVE) of common stocks $2,634 2,930 — 3/18/14 (3 month USD-LIBOR-BBA plus 0.28%) A basket (DBPTNLVE) of common stocks 2,026 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 18, 2013 (commencement of operations) through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,580,227. (b) The aggregate identified cost on a tax basis is $15,995,648, resulting in gross unrealized appreciation and depreciation of $294,636 and $127,736, respectively, or net unrealized appreciation of $166,900. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $— $12,280,685 $7,776,638 $243 $4,504,047 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $74,945 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,167 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,475,871 $— $— Consumer staples 1,199,301 — — Energy 1,115,763 — — Financials 1,874,398 — — Health care 1,483,695 — — Industrials 1,241,754 — — Information technology 2,008,882 — — Materials 450,832 — — Telecommunication services 370,128 — — Utilities 325,299 — — Total common stocks — — Investment companies 38,190 — — Purchased equity options outstanding — 74,388 — Short-term investments 4,504,047 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written equity options outstanding $— $(75,555) $— Total return swap contracts — 4,660 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $79,048 $75,555 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 59,000 Written equity option contracts (number of contracts) 59,000 OTC total return swap contracts (notional) $7,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
